Citation Nr: 1120739	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  09-44 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for residuals of an epidermal inclusion cyst of the left mandible.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to June 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran submitted a private medical opinion and lay statements to the RO in April 2011.  As the Veteran was informed in an October 2010 letter notifying him that his appeal had been certified to the Board, the Veteran has 90 days to submit evidence following notice of certification of an appeal.  See 38 C.F.R. § 20.1304.  This evidence was received well after the 90- day period.  The Veteran has not provided good cause for failing to submit this evidence during the 90-day timeframe.  Therefore, this evidence was not considered by the Board in connection with the decision herein.  This evidence, however, will be considered by the RO in connection with the issues that are being remanded. 

The Board further notes that a February 2009 contract audiology examination report for another Veteran was found in the claims file.  While this opinion was cited in the April 2009 rating decision and the September 2009 statement of the case, the Board notes that it is irrelevant to the issue being denied herein.  The Board further notes that the Veteran underwent a VA examination in December 2008 and that the opinion provided in that examination report and the March 2009 addendum were considered by the RO to be the most probative evidence of record.  The misfiled February 2009 examination report has been removed from the Veteran's claims file and will not be considered in any future adjudication of the Veteran's claims.

The issues of entitlement to service connection for left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia; left ear hearing loss; and residuals of an epidermal inclusion cyst of the left mandible are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence of record demonstrates that the Veteran does not have a current diagnosis of right ear hearing loss for purposes of establishing service connection.

2.  The Veteran's tinnitus originated during his military service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

In light of the favorable decision as it relates to the issue of entitlement to service connection for tinnitus, any error by VA in complying with the requirements of VCAA as to this issue is moot.  

With respect to the issue of entitlement to service connection for right ear hearing loss, the Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in August 2008 in which the RO advised the appellant of the evidence needed to substantiate his claim.  This letter advised the Veteran of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In the case at hand, the Veteran underwent a VA examination in December 2008, and an addendum to the resulting opinion was sought in March 2009.  The Board finds that this opinion and addendum are adequate for the purpose of determining the claim decided herein.  The examination report reflects that the examiner reviewed the claims folder.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiner also clearly noted the current diagnosis.  For these reasons, the Board concludes that the December 2008 VA examination report and March 2009 addendum in this case provide an adequate basis for a decision.   

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection 

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A.  Right Ear Hearing Loss

The Veteran claims entitlement to service connection for right ear hearing loss.  He essentially contends that this disability was caused by his in-service noise exposure.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

According to the December 2008 VA audiological examination report, the Veteran's right ear auditory thresholds were 10, 10, 10, 10, and 15 decibels at 500, 1000, 2000, 3000, or 4000 Hertz, respectively, for a four-frequency average of 11 decibels.  His right ear speech recognition score was 98 percent.  The examiner diagnosed normal hearing in the right ear.

The Board finds that the Veteran does not have right ear hearing loss for VA purposes that satisfies any of the thresholds listed in 38 C.F.R. § 3.385.  Specifically, none of the auditory thresholds from any of the relevant frequencies is above 40 decibels, the right ear does not have three audio thresholds at or above 26 decibels, and the Veteran's right ear speech discrimination score is not less than 94 percent.  There are no contrary audiological results suggesting that he does satisfy the criteria of 38 C.F.R. § 3.385.

The Veteran is competent to report difficulty hearing out of his right ear.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  However, he is not competent to diagnose hearing loss as defined by VA regulations, see Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992), and the competent medical evidence does not show that he currently meets VA's requirements for a right ear hearing loss disability.  Without a currently diagnosed disability, service connection for right ear hearing loss may not be granted.  See Brammer, supra.

In arriving at the decision to deny the claim, the Board has considered the applicability of the 'benefit-of-the-doubt' rule enunciated in 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, entitlement to service connection for right ear hearing loss is denied. 

B.  Tinnitus

The Veteran has also claimed entitlement to service connection for tinnitus, which he contends began during service following his exposure to noise on the firing range.

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).

In the case at hand, the Veteran's November 1991 pre-enlistment examination report shows that his ears (interior and exterior ear canals) were clinically normal prior to his entrance into service.  An abnormality of the ear drum, specifically that he was status post left tympanoplasty, well-healed, was also noted.  Audiometry readings showed elevated puretone readings in the left ear.  However, no tinnitus was noted anywhere on the pre-enlistment examination record.  On his November 1991 pre-enlistment medical history report, the Veteran reported a history of having had tubes in both ears and a left tympanoplasty for adhesive otitis media and left cholesteatoma.  No tinnitus was reported.  In August 1993, prior to his entrance onto active duty, the Veteran's ears were examined to determine whether they would preclude him from military service.  No tinnitus was noted at that time.

Multiple December 1993 service treatment records note that the Veteran complained of left-sided tinnitus while in service.  These records consistently note that the Veteran had chronic left ear tinnitus after exposure to a gun blast/explosion two months earlier.  

As tinnitus was not noted at enlistment, the Board finds that the presumption of soundness applies to the Veteran's tinnitus.  In light of his history of ear trouble, however, the Board has considered whether there is clear and unmistakable evidence of record demonstrating that the Veteran's tinnitus existed prior to service.  Of relevance in making this determination are the numerous private treatment records that were associated with the Veteran's service treatment records describing treatment the Veteran received for his ear conditions prior to his entrance into service.  These records include an August 1992 record of his left tympanoplasty with mastoidectomy and ossiculoplasty.  There is no mention of tinnitus in any of these records.  Nor has the Veteran otherwise testified to having had tinnitus prior to his entrance into service.  Thus, the Board finds that the presumption of soundness is not rebutted in this case, and the Veteran is presumed not to have had tinnitus upon his entrance into service.  

The Board must next determine whether the competent evidence of record establishes a relationship between the Veteran's current tinnitus and his in-service tinnitus.  

According to the December 2008 VA audiology examination report, the Veteran reported experiencing intermittent tinnitus.  He reported that he notices it every day and claimed it typically lasts approximately 15 minutes at a time.  He reported that he first noticed the ringing while in the military.  The examiner discussed the Veteran's reported history of noise exposure, both in-service and following his separation, as well as his relevant medical history of ear complaints.  Based on this information, the examiner opined that it is not at least as likely as not that the Veteran's tinnitus is related to his military service, but is instead related to his long history of middle ear pathology.  

The Board acknowledges this negative etiology opinion.  However, the Board notes that the Veteran's service treatment records consistently report the Veteran's assertion that his tinnitus began in service following exposure to gun blasts/explosions.  Furthermore, the Veteran has consistently reported such a history following his separation from service.  The Board observes that, although the Veteran is a lay person, he is competent to report having experienced ringing in his ears in service and having first noticed such ringing following exposure to gun blasts and explosions in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board also notes that there is no reason to doubt his credibility in that regard, especially when his service treatment records include contemporaneous medical evidence of tinnitus following in-service acoustic trauma.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Reasonable doubt may therefore be resolved in favor of the Veteran, and the Board finds that entitlement to service connection for tinnitus is warranted.



ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has also claimed entitlement to service connection for left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia; left ear hearing loss; and residuals of an epidermal inclusion cyst of the left mandible.

For the reasons discussed below, the Board finds the December 2008 VA examination report and March 2009 addendum are inadequate for purposes of deciding the remaining claims.  

First, the Board observes that neither the December 2008 report nor the March 2009 opinion provides an opinion as to whether the Veteran's left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia was aggravated by his military service.  This deficiency may be due to the assertion made in the March 2009 opinion request that "Service medical records do not show aggravation of the pre-existing hearing loss/L ear pathology."  The Board observes that this statement constitutes a medical conclusion that the RO is not qualified to make and should not have been included in the March 2009 opinion request instructions.  The Board further finds that an opinion from a medical professional is needed in order to decide this claim. 

The Board notes that the Veteran was in service for less than a year and that his service treatment records reflect he sought treatment for left ear problems numerous times during his service.  Among these records is an August 1993 service treatment record from just prior to his entrance onto active duty in which the Veteran's ears were examined to determine whether they would preclude him from military service.  The ear, nose, and throat doctor said the Veteran's history of surgery should not be a problem as long as hearing test is within parameters.  It was also recommended that the Veteran wear double hearing protection while at the rifle range and obstacle course.  A December 1993 service treatment record reflects that the Veteran presented for sick call because of an intense pain in his ear that made him vomit.  A February 1994 service treatment record recommending administrative separation notes that the Veteran was seen for a second opinion regarding ear surgery, and that he does not wish to have surgery again.  The Board thus finds that an opinion is required with respect to whether the Veteran's left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia was aggravated by his military service.  

Furthermore, the Board finds that the Veteran's claim of entitlement to service connection for left ear hearing loss should be deferred pending development and readjudication of the claim of entitlement to service connection for left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia.  

In addition, an opinion should be sought with respect to the claim of entitlement to service connection for residuals of an epidermal inclusion cyst of the left mandible, as there is clear evidence of this condition in an October 1993 service treatment record and the Veteran, by bringing this claim, has suggested that he at least suffers from residuals of this condition.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any current ear disabilities, claimed as left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia, and to determine whether the Veteran has any current residuals of an epidermal inclusion cyst of the left mandible.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current disability of the ear, including left ear otitis media with tympanoplasty, mastoidectomy, ossiculoplasty, and otalgia.  The examiner should also identify any current residuals of an in-service epidermal inclusion cyst of the left mandible.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury or medical treatment, as well as any relevant pre-service medical records.  Any opinion expressed must be accompanied by a complete rationale.  

2.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


